DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 1 is objected to because of the following informalities:  
 Claim 1, line 9, “pairs” was struck through for deletion, this appear to be typo, and the word should remain
Claim 1, last line, “by” should be deleted, so as to read “ and altering bitumen insitu”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim(s) 9 and 10 is/are rejected under pre-AIA  35 U.S.C. 102a as being anticipated by US 20090288827 A1 to Coskuner.

Coskuner discloses:
Claim 9. A method of altering and producing oil from an oil sand reservoir comprising: 
a first well, 
a second well, and 
a third well within an oil sand reservoir, (Figure 3b, )
the second and third wells being at a zero vertical offset to the first well, the second the third also wells being substantially parallel to the first well, and the second and the third wells being at a predetermined lateral offset to the first well; (figure 3b, three wells are inline, figure 2, substantially parallel, the spacing is predetermined- see also [0038])
operating the first and second and third wells only under steam assisted gravity drainage (SAGD) by selectively injecting a first fluid into at least the first well according to a first predetermined schedule to create a first zone of increased mobility within the oil sand reservoir around the first well; the fluid injected into the first well generating oil miscibility through reservoir composition alteration. ([0050], after CSS, the wells are operated only under SAGD, and thus are considered to meet the claim limitation. )
Claim 10. The method according to claim 9 wherein each of the second and third wells is at a predetermined lateral offset to the first well, wherein the second well is laterally on one side of the first well and the third well is laterally on the other side of the first well. (Figure 3b)


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4 and 6-8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US 6257334 B1 to Cyr in view of US 20090288827 A1 to Coskuner.
Regarding claim 1: Cyr discloses:
 Claim 1. (currently amended): A method of altering and producing oil from an oil sand reservoir (Abstract) comprising:
a well pair 14 comprising: a first well within the oil sand reservoir (abstract, Col 2, lines 22-27), and a second well within the oil sand reservoir at a predetermined vertical offset to the first well (figure 2), the second well being substantially parallel to the first well and the second well being at a predetermined lateral offset to the first well (abstract figure 2):
drilling an infill well 22 within the oil sand reservoir (Figure 2);
prior to any production, operating the first and second well pairs as steam assisted gravity drainage (SAGD) well pairs by selectively injecting a first fluid into at least the first well of each well pair according to a first predetermined schedule to create first zones of increased mobility within the oil sand reservoir around the first well of each well pair;(Figure 4, Col 2, line 63- col 2, line 15)
operating the infill well 22 by both injecting steam and producing a reservoir fluids and gasses via the infill well until fluid communication is established between the infill well and at least one of the SAGD well pairs (Col 3, lines15-35);
thereafter converting the infill well to dedicated production (Col 3, lines 31-35, 54-56),
the fluid injected into the first well pair, the second well pair, and the infill well substantially altering the oil sands reservoir such that hydrocarbons contained in the oil sands composition are transformed into a mobile state allowing the hydrocarbons to be extracted from the oil sands reservoir; and altering bitumen in situ. (Col 1, lines 58-60, As best understood Cry’s method is the same as applicant’s and heating the reservoir in the same way would result in  the same “altering”) .
However, Cry does not explicitly disclose first and second well pairs separated by a predetermined separation, or the infill well  at a predetermined location between the first and second well pairs
Coskuner teaches where wells in a SAGD with an infill well can be part of an array ([0037]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Cyr, to have more than a pair of SAGD wells, in view of Coskuner, so as to reach a larger area of a reservoir. This would yield the predictable results of accessing a larger area of a reservoir.
	The result of an array of wells would be that the infill well 22 would between first and second well pairs.
Regarding claim 2: Cyr discloses: A method of altering and producing oil from an oil sand reservoir (Abstract) comprising:
a well pair 14 comprising: a first well within the oil sand reservoir (abstract, Col 2, lines 22-27), and a second well within the oil sand reservoir at a predetermined vertical offset to the first well (figure 2), the second well being substantially parallel to the first well and the second well being at a predetermined lateral offset to the first well (abstract figure 2):
drilling an infill well 22 within the oil sand reservoir (Figure 2);
prior to any production, operating the first and second well pairs as steam assisted gravity drainage (SAGD) well pairs by selectively injecting a first fluid into at least the first well of each well pair according to a first predetermined schedule to create first zones of increased mobility within the oil sand reservoir around the first well of each well pair;(Figure 4, Col 2, line 63- col 2, line 15)
operating the infill well by alternating between injection and production until fluid communication is established between the infill well and at least one of the SAGD well pairs:(Col 3, lines15-35);
thereafter converting the infill well to dedicated production (Col 3, lines 31-35, 54-56),
the fluid injected into the first well pair, the second well pair, and the infill well substantially altering the oil sands composition such that hydrocarbons contained in the oil sands composition are transformed into a mobile state allowing the hydrocarbons to be extracted from the oil sands reservoir; and substantially altering the bitumen situ.  (Col 1, lines 58-60, As best understood Cry’s method is the same as applicant’s and heating the reservoir in the same way would result in  the same “altering”) .
However, Cry does not explicitly disclose first and second well pairs separated by a predetermined separation, or the infill well  at a predetermined location between the first and second well pairs
Coskuner teaches where wells in a SAGD with an infill well can be part of an array ([0037]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Cyr, to have more than a pair of SAGD wells, in view of Coskuner, so as to reach a larger area of a reservoir. This would yield the predictable results of accessing a larger area of a reservoir.
	The result of an array of wells would be that the infill well 22 would between first and second well pairs.
Regarding claim 3: Cyr discloses: Claim 3. (original): The method according to claim 2 wherein the first well is an injection well. 3
Regarding claim 4: Cyr discloses: Claim 4. (original): The method according to claim 2 wherein the second and third wells are production wells. (Col 3, lines 5-15)
Regarding claim 6: Cyr discloses  Claim 6. (original): The method according to claim 2 wherein the first injection well is associated with at least two production wells. (Figure 2, Col 3, lines 5- 37)
Regarding claim 7: Cyr discloses the claimed invention except  wherein the first, second and third wells comprise an array of first, second and third wells in a reservoir.
Coskuner teaches where wells in a SAGD with an infill well can be part of an array ([0037]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to have modified Cyr, to have more than a pair of SAGD wells, in view of Coskuner, so as to reach a larger area of a reservoir. This would yield the predictable results of accessing a larger area of a reservoir.
Regarding claim 8: Cyr discloses Claim 8. (currently amended): The method according to claim 2 wherein the fluid injected into the first well comprises at least one of steam, methane, propane, solvent, non-condensable gas or condensable gas.(Abstract- Steam, Col 4, lines 1-9)

Response to Arguments
Applicant’s amendments and arguments dated 9/1/22 have been fully considered.
The amendments have overcome the 112 rejections in the last office action (dated 6/1/2022).
The drawing objections are withdrawn.
Regarding claim 9, the examiner does not interpret the amendments as overcoming the prior rejection. At some point in time, Coskuner operates  “the first and second and third wells only under steam assisted gravity drainage (SAGD)”.  It is suggested to add language that fixes the time relative to other operations, such as was done in the parent applications.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN MACDONALD whose telephone number is (571)272-8763. The examiner can normally be reached M-F 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN A MACDONALD/Primary Examiner, Art Unit 3674